Citation Nr: 1215924	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-14 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from June 1973 to October 1974.  He was discharged under honorable conditions.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from an October 2006 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the appellant testified before the undersigned Acting Veteran's Law Judge (VLJ).  A copy of the transcript is associated with the claims folder


FINDING OF FACT

Hepatitis C was not shown during active military service or for many years after service; hepatitis C is unrelated to any incident of service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice is commonly referred to VCCA notice as it came out of legislation titled the Veterans Claims Assistance Act of 2000 (VCAA).  Codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In this case, VA provided the appellant with fully compliant VCAA notice in letters dated in March and July 2006, prior to the decision on appeal.  Furthermore, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA obtained all pertinent outstanding medical records identified by the appellant.  All these records have been associated with the claims file.  Also, VA afforded the appellant a VA examination that is sufficient to decide the matter here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the appellant was assisted at the Board's March 2012 hearing by an accredited representative from the California Department of Veterans Affairs.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the appellant's current disability is related to his complaints during service.  They also asked questions to draw out the current state of the appellant's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).

Accordingly, the Board will address the merits of the claim.

II.  Service Connection

Initially, the Board notes that the appellant does not assert that his claimed disability is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background

The appellant seeks service connection for hepatic C.  He argues that he has hepatitis C as a result of service.  He has advanced several theories on how he became infected with the virus.  On his application for benefits dated in January 2006, the appellant did not report any specific cause for his hepatitis C infection.  In his December 2006 notice of disagreement, the appellant suggested that his infection was due to his regular exposure to blood as a naval medic in service.  In a February 2007 statement in response to a hepatitis C risk factor questionnaire, the appellant averred that his hepatitis C infection was due to his exposure to accidental needle sticks incurred during his in-service hospital duties and that this was consistent with the diagnosis many years after service.  At this time, he reported using intravenous and intranasal cocaine several times in service between 1973 and 1974, engaging in high risk sexual activity in service, including group sex and unprotected sex, left ear piercing in 1969, and sharing razors in service.  In another February 2007 statement, the appellant argued that his hepatitis C infection could have been caused by his air gun inoculations in service.  At his May 2012 hearing before the undersigned, the appellant testified that he believed he was infected by the hepatitis C virus as a result of accidental needle sticks in service and he that he had symptoms compatible with hepatitis C in service that were assessed as an upper respiratory infection.  The appellant further testified that he had hepatitis C before he had abused drugs.

A review of the claims folder shows that the appellant served on active duty between 1973 and 1974, and that he was discharged under honorable conditions following a special court martial for drug abuse and selling controlled substances.  Service treatment records reflect that the appellant was seen for symptoms assessed as an upper respiratory infection in December 1973.  He was subsequently seen for recurring upper respiratory symptoms and was diagnosed with recurrent bronchitis in August 1974.  The appellant was seen for right lower quadrant pain in July 1974, assessed as a probable right ureteral stone.  His service treatment records are silent for hepatitis and report of service separation examination dated in October 1974 reflects normal clinical evaluation.

VA treatment records reflect that the appellant was diagnosed with hepatitis C in 2005.  In April 2005, the appellant denied intravenous drug use, but reported having had multiple sexual partners.  In September 2005, during treatment evaluation for hepatitis C, the appellant reported that he felt as though he had contracted the virus through cocaine use.  He denied intravenous drug use and reported multiple sexual partners.  On a January 2006 VA PETS/Mental Health visit, the appellant revealed an extensive history of drug abuse beginning prior to his military service.  He reported drinking alcohol regularly and marijuana use at age 14, starting LSD and peyote at age 17, and starting amphetamines and intravenous heroin and cocaine at age 20 (during military service).

In October 2011, a VA examination was conducted.  The examiner reviewed claims folder and documented the relevant portions in the report of examination along with the evaluation findings.  The examiner acknowledged that the appellant had reported instances of needle sticks, exposure to bodily fluids, and air gun inoculations in service. The diagnosis for hepatitis C was confirmed.  The examiner opined that hepatitis C was less likely as not related to service, to include the alleged in-service injuries or events or illnesses.  His rationale was that the disease was diagnosed 30 years after service discharge and that the appellant had risk factors for developing hepatitis C including intravenous drug use, the biggest risk factor, and multiple sexual partners.  He explained that it would be speculative to attribute hepatitis C to needle stick or air gun inoculations because he had engaged in other risk factors, and because he had been an unreliable historian regarding his long history of drug abuse prior to and during service.

Analysis

In weighing the evidence of record, the Board concludes that the preponderance of the evidence is against service connection for hepatitis C.  The Board finds that the most probative evidence shows that the appellant's hepatitis C was not present during service, or for many years thereafter, and the record on appeal contains no probative evidence that the appellant's current hepatitis C is causally related to his service or any incident therein, including any immunizations with an air gun injector or accidental needle sticks.

The evidence of record shows that the appellant has risk factors for hepatic C, to include multiple sexual partners along with intranasal and intravenous drug use.  The appellant speculates that his condition is attributable to immunizations with an air gun during service or inadvertent needle stick.  He further speculates that he had symptoms compatible with hepatitis C in service.  Whether an etiological relationship exists between these in service events and contracting hepatitis, first documented many years after service discharge, is a complex medical matter and lay opinion has diminished probative value in this context.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Far more probative is the opinion of the VA examiner in October 2011 who has the ability through training to weigh the relative risk factors.

Additionally, the Board finds that the appellant is not credible because he has given an inconsistent medical history.  The appellant denied intravenous drug use in April 2005, but later reported such in January 2006.  Also the appellant's report of having contracted hepatitis prior to any drug abuse is not supported by his history of drug abuse prior to and during service.

Therefore, because the appellant lacks competency and credibility, his statement, opinions, and testimony have diminished probative value.  The Board assigns greater probative value to the objective evidence of record, which shows no hepatitis C in service or soon thereafter, and which shows that hepatitis C is less than likely than not caused by or a result of service.

The Board notes that the more probative evidence tends to establish that the appellant engaged in risk activity before, during and after service.  To the extent that his hepatitis C may be due to abuse of drug activity, compensation is precluded by law, regardless of when that activity took place.  38 U.S.C.A. § 1110.  In regard to other risk activity that predated service or during service, there is no reliable evidence that he had hepatitis C during service or shortly thereafter.  As such, there is no need to address the presumptions of soundness or aggravation.

The Board notes that the VA examiner has commented that the cause for hepatitis C is coming into contact with contaminated blood and that the biggest risk factor for such is intravenous drug use/sharing needles, and that another risk factor was multiple sexual partners-and that the appellant had both of these risk factors in his history.  Most probative in this case is the medical determination that there is not a relationship between the appellant's hepatitis C and service.  The appellant has not presented any medical evidence in support of his theories of entitlement.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


